Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 18, 2015

The Court of Appeals hereby passes the following order:

A15D0379. RELANDA SANDERS v. SUNTRUST MORTGAGE, INC.

      On March 26, 2015, Relanda Sanders – represented by attorney Grady A.
Roberts, III – filed Application No. A15D0334, seeking discretionary review of the
superior court’s order dismissing her appeal from magistrate court in this
dispossessory action. In her application brief, Sanders argued that the superior court
had erred by ruling that she was bound by a prior consent agreement and that the
superior court appeal was a de novo appeal that divested the magistrate court of
jurisdiction. We denied Application No. A15D0334 on the merits, and we also denied
Sanders’s subsequent motion for reconsideration.
      On April 21, 2015, the superior court issued a writ of possession in favor of
Suntrust Mortgage. Two days later, Sanders – again represented by attorney Roberts
– filed this application for discretionary appeal seeking review of that writ. Her brief
in this application is completely identical to the one she submitted with Application
No. A15D0334, with the sole exception that she changed the date of the superior
court order she wishes to appeal to reflect the date of the writ of possession.
      “It is axiomatic that the same issue cannot be relitigated ad infinitum. The same
is true of appeals of the same issue on the same grounds.” Echols v. State, 243 Ga.
App. 775, 776 (534 SE2d 464) (2000); see also Jordan v. State, 253 Ga. App. 510,
511 (2) (559 SE2d 528) (2002). Our denial of Application No. A15D0334 was an
adjudication on the merits. See Northwest Social & Civic Club v. Franklin, 276 Ga.
859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649
SE2d 313) (2007). That adjudication is binding as the law of the case and bars further
judicial review of the issues Sanders seeks to raise here. See Daiss v. Bennett, 286 Ga.
App. 108, 109 (1) (648 SE2d 462) (2007). Accordingly, this application is hereby
DISMISSED.
      Further, given our previous denial of Sanders’s identically-worded application,
attorney Roberts cannot reasonably have believed that we would grant this one. We
therefore exercise our authority under Court of Appeals Rule 15 (b) to assess a
frivolous appeal penalty in the maximum amount of $2,500 against attorney Grady
A. Roberts, III, and Roberts Law, LLC, jointly and severally, for the filing of this
frivolous application. This penalty is not assessed against Roberts’s client, Relanda
Sanders. Upon receipt of this order, the superior court is DIRECTED to enter
judgment in favor of SunTrust Mortgage, Inc. in the amount of $2,500 against
Sanders’s counsel Grady A. Roberts, III, and Roberts Law, LLC.



                                       Court of Appeals of the State of Georgia
                                                                            05/18/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.